52 So.3d 81 (2011)
STATE of Louisiana
v.
Robert CARLEY.
No. 2010-KD-2768.
Supreme Court of Louisiana.
January 7, 2011.
PER CURIAM.
Writ granted. The trial judge is ordered to determine, in an ex parte hearing, whether the defendant would be prejudiced by a disclosure of his defense at a contradictory hearing. If so, then the hearing on expert funding should continue ex parte. If not, then the hearing should be held contradictorily with the District Attorney. At the hearing on expert funding, whether ex parte or contradictory, the defendant must first show a need for the funding. The defendant must show with a reasonable degree of specificity what type of expert is needed and for what purpose. In other words, the indigent defendant requesting governmental funding for the securing of expert assistance must show that it is more likely than not that the expert assistance will be required to answer a serious issue or question raised by the prosecution's or defense's theory of the case. If the defendant meets this burden, then the court is to order that the funds be provided by the state. If the funding hearing has proceeded ex parte, the trial court's written reasons for a denial of the motions must remain under seal for any further appellate review. The request to seal the writ application is granted. The request for stay is denied.
JOHNSON and KNOLL, JJ., would vote to deny.
KIMBALL, C.J., not signing.